DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "wherein the first block groove and the second block groove appear to overlap as viewed in a tire width direction" (emphases added).  The phrase "appear to " renders the claim indefinite, because it is unclear whether or not the first and second block grooves do indeed overlap.  The phrase "overlap as viewed in a tire width direction" further renders the claim indefinite, because it is unclear whether the first and second block grooves overlap in the circumferential direction of the tire (as shown in Figure 2 and 5) and/or in the tire width direction.  For examination purposes, the first and second blocks grooves will be construed as overlapping in the circumferential direction as shown in Figure 2 and 5.
Claims 2-10 are accordingly rejected as inheriting the indefiniteness of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verdier (US 3,512,567).
Claim 1: Verdier discloses a pneumatic tire with a tread (10) comprising blocks (center blocks 26 and edge blocks 28) partitioned by block partitioning grooves (transverse grooves 32, 34), see Figure 1, and see column 1, lines 41-72.  Each block comprises a first block groove extending from an edge toward a first side in a tire circumferential direction of the block so as to be directed toward a second side in the tire circumferential direction (see "A" in annotated block of Figure 1 below), and a second block groove extending from an edge toward the second side in the tire circumferential direction of the at least one block so as to be directed toward the first side in the tire circumferential direction (see "B" below).  The first block groove and the second block groove overlap in the circumferential direction (in an amount indicated by the arrow below).     

    PNG
    media_image1.png
    496
    547
    media_image1.png
    Greyscale

.

2.	Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voigt (US 5,435,366). 
Claim 1: Voigt discloses a pneumatic tire with a tread (Figure 1) comprising blocks (central row blocks 7) partitioned by block partitioning grooves (circumferential grooves 4, 5; inclined grooves 6).  See column 2 lines 60-68.  Each block comprises a first block groove (groove extension 12) extending from an edge toward a first side in a tire circumferential direction of the block so as to be directed toward a second side in the tire circumferential direction, and a second block groove (groove extension 14) extending from an edge toward the second side in the tire circumferential direction of the at least one block so as to be directed toward the first side in the tire circumferential direction.  The first block groove and the second block groove overlap in the circumferential direction as seen in Figure 1. 
Claim 8: The blocks include sipes (20), some of which have a first end contiguous with the first block groove or with the second block groove and have a second end located at the interior of the block, as seen in Figure 1.
Claim 10:    As seen in Figure 1, the blocks intersect the tire equatorial plane (central circumferential plane 8).




Allowable Subject Matter
Claims 2-7 and 9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims would be allowable for at least further providing that the at least one block 
comprises a block central portion which is arranged between the first and second block grooves, a first block base portion which is contiguous with the block central portion, and a first block protruding portion which protrudes from the first block base portion so as to together with the 
block central portion straddle the first block groove, and wherein a width of the first block protruding portion decreases toward a tip thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Eric Hug/Primary Examiner, Art Unit 1748